                   Case 1:18-cr-00316-PAC Document 151 Filed 05/12/21 Page 1 of 2



                       BENJAMIN       N.   CARDOZO SCHOOL OF LAW • YESHIVA UNIVERSITY

                                           CIVIL RIGHTS CLINIC
Betsy Ginsberg                                                                                               (646) 592-6495
Director                                                                                                Fax (212) 790-0256
Clinical Professor of Law                                                                           betsy.gingsberg@yu.edu



                                                                         May 12, 2021

     BY ECF
     Honorable Paul Crotty
     United States District Judge
     Southern District of New York
     United States Courthouse
     500 Pearl Street
     New York, New York 10007

                 Re:        United States v. Joseph Olivieri, 18 CR 316 (PAC)


     Dear Judge Crotty:

             We represent Defendant Joseph Olivieri in a pending motion to modify his sentence
     under the First Step Act and write to request that the Court alter the current schedule for the
     government’s response and Defendant’s surrender date. The government proposed that
     Defendant submit a request to the Bureau of Prisons for home confinement under section
     12003(b)(2) of the CARES Act, and Defendant has decided to do so. 1 The parties jointly ask
     that the Court hold his motion in abeyance to allow for the BOP to assess his new request. The
     government’s response to Defendant’s motion is currently due on May 21. The parties ask that
     the government have until three weeks following the BOP’s response to the new request to
     respond to Defendant’s motion. Defendant will inform both the Court and the government of the
     BOP’s final response.

             Furthermore, Defendant requests, with the government’s consent, a further extension of
     his surrender date until after the Court has resolved his motion.

                                                                Respectfully submitted,

                                                                /s/ BETSY GINSBERG
                                                                ____________________
                                                                Betsy Ginsberg
                                                                Director, Civil Rights Clinic
                                                                Trena Riley
                                                                Legal Intern
     1
      As noted in his motion to modify his sentence, Defendant’s previous request for home confinement was made
     under 18 U.S.C. 3582(c)(1)(A)(i) and was denied by BOP.


                                     JACOB BURNS INSTITUTE FOR ADVANCED LEGAL STUDIES
                BROOKDALE CENTER • 55 FIFTH AVENUE • ROOM 1118 • NEW YORK, NY 10003-4391
         Case 1:18-cr-00316-PAC Document 151 Filed 05/12/21 Page 2 of 2




                                              Benjamin N. Cardozo School of Law
                                              55 5th Avenue, 11th Floor
                                              New York, New York 10003
                                              646.592.6495
                                              betsy.ginsberg@yu.edu

Cc:     All counsel (BY ECF)




5/19/2021
The motion schedule is held in abeyance
pending the BOP's assessment. The
Government's opposition is due three weeks
after the BOP's response. The request to
extend the surrender date is denied without
prejudice. SO ORDERED.
